Citation Nr: 0823138	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lumbar spine at L4-5.  

2.  Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
February 1993.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

In his substantive appeal, received in May 2006, the veteran 
indicated that he wanted a hearing before a member of the 
Board.  In a June 2006 writing, he specified a 
videoconference hearing.  By letter dated in April 2007, the 
RO informed the veteran of a hearing scheduled the following 
month.  

In a May 2007 writing, the veteran stated that he wished to 
withdraw his hearing request.  This was followed that same 
month with a statement from the veteran that he wished to 
withdraw prosecution of his claim that was before the RO.  In 
a June 2007 writing, the veteran stated "withdrew my case 
and board appearance for medical reasons.  Now the case is 
being sent to the BVA.  I would like it known I do not want 
to pursue this claim any further.  I specifically asked the 
action to cease at this time."  At that point it appeared 
that the veteran wished to withdraw his appeal.  

However, in a July 2007 writing, the veteran stated "I did 
my damdest to stop this case but I guess you going forward, 
the new evidence to support my case just arrived. . . . I 
will continue my own defense.  At this time I wish to waive 
AOJ on new and material."  Included with this statement was 
evidence not previously of record.  Given this most recent 
communication, it is clear to the Board that the veteran 
still seeks adjudication of his appeal.  The Board has 
proceeded accordingly.  

Because the veteran has waived RO consideration of the 
evidence submitted since the RO last reviewed the case, the 
Board has considered all evidence of record, regardless of 
when the evidence was submitted.  See 38 C.F.R. § 20.1304(c).  

The veteran's claim for entitlement to service connection for 
diabetes mellitus is based on exposure to herbicide agents.  
Service records show that he was aboard a the U.S.S. Mobile, 
a ship which took part in the evacuation of the Republic of 
Vietnam in 1975 and the veteran has argued that service 
connection is warranted for diabetes based on exposure to an 
herbicide agent during such service.  

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  That decision 
has since been reversed by the U.S. Court of Appeals for the 
Federal Circuit.  However, a Stay imposed on the Board by the 
Secretary of Veterans Affairs on September 21, 2006 has not 
been lifted.  This Stay requires the Board to delay 
adjudication of all appeals potentially affected by Haas.  

The specific claims affected by the Stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  The veteran's claim for entitlement to service 
connection for diabetes mellitus falls within this criteria.  
Therefore, until such time as the Stay is lifted, the Board 
must delay adjudication of the veteran's claim as to that 
issue of service connection for diabetes mellitus.  


FINDING OF FACT

A lumbar spine disorder did not have its onset during the 
veteran's active service, arthritis of the lumbar spine did 
not manifest within one year of separation from active 
service, and a lumbar spine disorder is not otherwise 
etiologically linked to the veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2004, VA received a claim from the veteran for 
service connection for a lumbar spine disorder.  The veteran 
was specific as to the disability for which he is seeking 
service connection.  In that claim, the veteran stated that 
he sought service connection for those conditions shown on an 
August 2004 Desert Radiology MRI report.  He included a copy 
of that report with sections highlighted in yellow marker.  
This very specific claim referred only to the L4-L5 area of 
his lumbar spine.  There is no claim for service connection 
of disease or disability of any other part of the veteran's 
spine.  Hence, evidence of disease of other areas of the 
veteran's spine is not probative of the issue before the 
Board.  

Evidence of record establishes that the veteran has a low 
back disorder at L4-5.  He has offered alternative theories 
to support his contention that service connection is 
warranted for this disorder.  First, the veteran submitted 
copies of service treatment records from June and December 
1989 as evidence of onset of the claimed disability during 
service.  This is an assertion of "direct" service 
connection.  

Secondly, in a July 2007 statement, the veteran asserted that 
his diabetic condition is associated with osteoarthritic 
changes of his lumbar spine.  This is a claim for 
"secondary" service connection.  See 38 C.F.R. § 3.310.  
Secondary service connection only applies when the claimed 
disability is related to a service-connected disability.  

Service connection has not been established for diabetes 
mellitus so there is no basis to grant his claim based on a 
theory of secondary service connection.  The Board is aware 
that the veteran has perfected an appeal with regard to 
service connection for diabetes mellitus.  However, even if 
service-connection is later granted for that disability, the 
outcome of this decision would not change because there is no 
competent evidence linking his lumbar spine disorder to his 
diabetes mellitus.  Because development of the veteran's 
claim for service connection for diabetes mellitus, and 
indeed a grant of service connection for that disability, 
would not affect this decision, the issues are not 
inextricably intertwined and his pending appeal for diabetes 
mellitus does present a reason for delaying adjudication of 
his appeal regarding a lumbar spine disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service treatment records contain one report of back pain 
from December 1989.  In December 1989, the veteran reported 
mid back pain on the right side at the T-8 level of three 
days duration.  He was assessed with lower back muscle 
strain.  Reflexes were normal and lower extremities were 
neurologically intact.  

This notation shows that the veteran suffered pain at the T-8 
level and that was the pain addressed during service.  
Characterization of the T-8 location as the "lower back" by 
the author of that service treatment note is simply a 
descriptive choice of words.  The location of the veteran's 
claimed disability, at L4-5, is far removed from the location 
evaluated during service.  In other words, this service 
treatment record note is not evidence of symptoms of the 
claimed disability.  

A report of discharge medical examination, from January 1993, 
shows a normal clinical evaluation of the veteran's spine.  
This report is detailed, providing summaries of such 
conditions as scars, high cholesterol, and reduced range of 
motion of the veteran's right wrist.  The report is absent 
for any mention of a back disorder or back symptoms.  In an 
associated report of medical history, the veteran indicated 
that he did not then have nor had ever had recurrent back 
pain or arthritis, providing evidence against his own claim.  

These service treatment records provide evidence against the 
veteran's claim because the records tend to show that the 
veteran did not have a lumbar spine disorder during service.  

Post service, the first report of lumbar spine symptoms is 
found in July 2004 VA treatment notes.  These include the 
notation "he just got out of the service."  This is not 
accurate as the veteran's DD 214 indicates that he retired 
from military service in February 1993.  These notes make no 
mention of chronicity of his lumbar spine symptoms or of the 
duration of his symptoms.  

An August 2004 report of magnetic resonance imaging (MRI) of 
the veteran's lumbar spine, from Desert Radiologist, includes 
an impression of mild degenerative disc disease with a 
discussion that right, and perhaps, left radiculopathy could 
be expected.  This report stated that the veteran had mild 
degenerative subluxation at L4-5.  Also of record are VA x-
ray reports from August 2004.  X-rays of the veteran's 
lumbosacral spine report lordosis, anterolisthesis of L4 on 
L5, associated L4 spondylolysis and facet degenerative 
changes.  

The July and August 2004 medical evidence is evidence only of 
a lumbar spine disorder from July 2004, forward.  This is not 
evidence that the lumbar spine disorder is related to the 
veteran's service.  

A VA chest x-ray report from August 2004 is also of record.  
This report includes findings of mild degenerative changes of 
the thoracic spine.  These findings are not probative of a 
lumbar spine disorder.  

Of note is that the claims file contains VA treatment notes 
and military medical facility treatment notes from the time 
he retired from military service in 1993 until July 2004.  
These notes document that the veteran sought treatment for a 
wide range of symptoms, including, but not limited to, 
shoulder pain, upper respiratory symptoms, abdominal pain, 
tension headaches, and skin disorders.  

Very conspicuously absent from these treatment notes is any 
report of lumbar spine symptoms for the first ten years 
following the veteran's separation from active service.  The 
Board finds, in light of the detail of the post-service 
treatment record, that this is evidence that the veteran did 
not have problems with his back until many years after 
separation from service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

In short, the volume of treatment records demonstrates this 
veteran's willingness to seek medical treatment.  Had he 
experienced symptoms of a lumbar spine disorder prior to 
2004, the Board finds that these extensive records would have 
documented reports of such symptoms.  That the records do not 
do so is evidence against the veteran's claim.  

In July 2007, the veteran submitted a May 2007 letter from 
"J.N.", M.D., results of an April 2007 MRI of the veteran's 
lumbar spine, and an April 2007 letter from "A.P." M.D.  
The MRI report and the letter from Dr. J.N. add only that the 
veteran suffers from essentially the same lumbar spine 
disorders documented in the above referenced July 2004 and 
August 2004 evidence.  The letter from Dr. A.P. includes a 
medical opinion of interest.   The letter states in full:

It is my opinion after careful 
consideration and examination of the 
Veteran's medical Records pertaining to 
his present medical conditions, it is 
more likely that the Veteran's present 
medical conditions (Diabetes Mellitus 
type II and intervertebral disc syndrome 
and Radiculopathy) have been an ongoing 
medical problem by the Veteran since his 
discharge.  Numerous medical examinations 
were conducted and have been documented 
on his medical records since his 
discharge from Military service.

Dr. A.P. does not state that he reviewed the veteran's 
service treatment records, only that he reviewed the 
veteran's medical records pertinent to his present medical 
conditions.  Dr. A.P.'s opinion regarding the veteran's 
service rests on the veteran's account that he has suffered 
from a lumbar spine disorder since service and, given that 
Dr. A.P. reports reviewing records pertinent to the veteran's 
present medical conditions, the July 2004 VA treatment notes 
that inaccurately report that the veteran was just released 
from active service.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) explained that the Board may not reject a veteran's 
historical account as not credible merely because the account 
is not corroborated by medical evidence.  In other words, the 
Board may not impose a bright line rule that lack of 
corroboration by medical evidence automatically renders a 
veteran's lay statements incredible.  

However, the Federal Circuit made it clear that:  

[T]he Board, as fact finder, is obligated 
to, and fully justified in, determining 
whether lay evidence is credible in and 
of itself, i.e., because of possible 
bias, conflicting statements, etc.  Nor 
do we hold that the Board cannot weigh 
the absence of contemporaneous medical 
evidence against the lay evidence of 
record.  

Id. at 1337.  

A medical opinion is no better than the facts upon which the 
opinion is based.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  A medical opinion based on an inaccurate factual 
premise is without value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  

Here, Dr. A.P.'s nexus opinion is necessarily based on a 
report by the veteran that his low back disorder has been 
present since service.  This account by the veteran is 
contradicted by his own endorsement on the separation report 
of medical history that he did not then have nor had ever had 
a recurrent low back pain in addition to the complete lack of 
any mention of low back symptoms in detailed medical records 
covering the first 10 years following separation from 
service.  Even the service treatment records that the veteran 
has asserted support his claim make mention of only pain on 
the right side of his back at the T-8 level, not a lumbar 
spine disorder.  

The veteran's reports that underlie Dr. A.P.'s opinion are 
not credible as is shown by his testimony during the March 
2006 hearing in which he mischaracterized evidence in an 
effort to show that the evidence supported his claim.  A 
careful review of his statements shows that he stops short of 
alleging that he has had low back symptoms since service.  

For example, the veteran testified that his reports of 
service treatment records in 1989 and 1990 show a low back 
disability and a 2004 MRI report shows that he still has the 
back problems.  DRO hearing transcript at 3-4.  This is a 
misrepresentation of the evidence.  

The evidence the veteran referred to during the DRO hearing 
as exhibits 1 through 4 was submitted the same month of the 
hearing and contains documents marked as exhibits 1 through 
4.  The evidence referred to as exhibit 3 consists of five 
pages of service treatment records.  The veteran contended 
that this evidence proves service connection for his back 
condition.  Id. at 3.  

The first page of exhibit 3 is an emergency care and 
treatment record dated in June 1989 reporting that the 
veteran was involved in a motor vehicle accident, and that he 
had sore achy chest pain one hour after the accident, that 
this changed to indigestion pains with no pleuritic pain and 
that the veteran's pains were no longer present and he was 
presently asymptomatic.  There is no mention of the veteran's 
back.  Contrary to the veteran's characterization of this 
treatment record, the record is not evidence of a low back 
injury or of symptoms involving his low back.  

The second page of exhibit 3 is the December 1989 service 
treatment record documenting the veteran's report of mid-back 
pain on the right side at T-8.  This report also indicates 
that the veteran had full flexion of the low back.  As 
explained above, the assessment of "lower Back strain 
muscle" is merely language describing the veteran's pain at 
T-8 because this is the only pain he reported.  Whether T-8 
is a low or mid back location is a matter of interpretation.  
However, T-8 is a very different location from the veteran's 
current back disorder at L4-5.  Hence, the December 1989 note 
is not evidence that the veteran's current lumbar spine 
disorder had its onset during service.  

The third page of exhibit 3 is a January 1990 service 
treatment note that does not mention the veteran's back and 
is thus not evidence of a lumbar spine disorder.  

The fourth and fifth pages of exhibit 3 are October 1990 
service treatment notes that refer to reports of bilateral 
bicipital tendonitis and pains of the veteran's shoulders 
and/or neck.  Again, this is not evidence of a lumbar spine 
disorder but rather evidence of pain of a different 
anatomical region.  Hence, this evidence is not probative of 
the veteran's current claim.  

Therefore, exhibit 3 is not evidence of a lumbar spine 
disorder during service.  

Nor is the evidence referred to during the DRO hearing as 
exhibit 4 probative of a finding that a current lumbar spine 
disorder is related to service.  Exhibit 4 consists of the 
August 2004 MRI report.  The veteran testified that this 
showed that he was still having problems.  Id. at 3-4.  The 
MRI report provides evidence only that the veteran had 
degenerative changes at L4-5 as of August 2004.  The report 
is simply a diagnostic report and does not contain any 
evidence as to the onset of the veteran's degenerative 
changes at L4-5.  This is evidence only of a current lumbar 
spine disorder and is not evidence that the veteran was 
having "still having problems."  

Exhibits 1 and 2 were offered in support of his claim for 
service connection for diabetes mellitus and are not 
pertinent to his claim for service connection for a lumbar 
spine disorder.  

This is not a case where a medical opinion (Dr. A.P.'s 
letter) was rendered based upon a history provided by the 
veteran that simply lacked corroborating medical evidence.  
Rather, this is a case where a medical opinion was based on 
the July 2004 VA note reporting a significantly incorrect 
date of release from service, a history provided by the 
veteran who is shown to be not credible, and a history 
contradicted by the veteran's reports at separation from 
service.  This overwhelming evidence shows that Dr. A.P.'s 
medical opinion was based on an inaccurate medical history.  
Hence, his opinion is without probative value.  

The veteran has also submitted a copy of a VA compensation 
and pension evaluation of a different veteran's low back; a 
veteran who he refers to as a friend.  The veteran (the 
appellant in the instant case) stated in a July 2007 writing 
that he was submitting this report as evidence that the 
appellant's low back disorder was caused by diabetes.  He has 
highlighted a section of this report that that states "[t]he 
patient's present lumbar spine condition is due to his 
advancing age, obesity, and diabetic condition which is often 
associated with the osteoarthritic changes that is noted in 
the lumbar spine on x-rays."

This is not evidence relevant to the instant case.  This 
evidence refers to another veteran, remarks as to three 
different reasons for that other veteran's low back 
arthritis, and does not refer to which of the identified 
conditions, obesity, diabetes, or age, that is often 
associated with the arthritis or if any of these are causes 
of the arthritis.  For these independent reasons, this 
examination report is not probative of a relationship between 
this appellant's disability at L4-5 and diabetes.  

Finally, the veteran's own lay assertions, whether implied or 
stated, that his current disability at L4-5 is related to 
service are not competent evidence because he has not 
demonstrated the medical expertise required to render an 
opinion as to causation.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The Board is aware that some "quasi" medical questions do 
lend themselves to competent lay opinion evidence.  These 
include the diagnosis of a condition may be diagnosed by its 
unique and readily identifiable features, such as flat feet 
or varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, lay evidence is not competent to answer 
more complex questions that are clearly of a medical nature.  
Id. at 309 (citing Layno, supra, which cautioned that lay 
testimony that a veteran suffered from bronchial asthma was 
not competent evidence because the matter required medical 
expertise); see also Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (stating that unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis).  

The Board finds that the question of the etiology of the 
veteran's current lumbar spine disorder is more similar in 
complexity to diagnosing asthma and rheumatic fever than 
noting visible flat feet, varicose veins, or a dislocated 
soldier.  His lay statements as to these matters are not 
competent evidence.  

The Board thus finds that the veteran had no event, injury, 
or disease of his lumbar spine during active service.  
Furthermore, the Board finds that the first evidence of a 
disability of the veteran's low back at L4-5 dates from July 
2004.  Hence, the presumptive provisions for chronic diseases 
are not for application.  

The service treatment records and the post service treatment 
records provide evidence against the veteran's claim.  The 
veteran's own statements regarding etiology of his disability 
at L4-5 are not competent evidence.  The medical opinion of 
Dr. A.P. is without probative value because it rests on an 
inaccurate factual basis.  The record, taken as a whole 
preponderates against the veteran's claim.  Hence, his claim 
for entitlement to service connection for a low back disorder 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2004, and March 2006.  The 
December 2004 letter was sent to the veteran prior to the 
initial adjudication of his claim by the RO.  That letter 
addressed all three notice elements, as those elements apply 
to other than assignment of disability ratings and effective 
dates.  The letter informed the veteran of what evidence was 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  

Here, the duty to notify with regard to assignment of 
disability ratings and effective dates was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of the 
letter sent to the veteran in March 2006 that fully addressed 
all three notice elements as those elements apply to 
assignment of disability ratings and effective dates.  This 
included the evidence was required to substantiate an 
assignment of a disability rating and effective date and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in July 
2006, after the notice was provided.  

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  Moreover, as the veteran's claim for service 
connection was denied by the RO and his appeal is denied in 
this decision service connection is not established and no 
effective date or disability rating will be assigned for the 
claimed conditions.  Hence, there can be no prejudice to the 
veteran with regard to these downstream elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the veteran has submitted, or VA has 
assisted him in obtaining, private treatment records from 
"J.M.", M.D.; "D.D.", M.D.; "A.P.", M.D., and records of 
post service treatment at a Naval Hospital.  

A medical examination has not been afforded the veteran with 
regard to this claim and a medical opinion has not been 
obtained.  Here, the evidence shows that the veteran did not 
have an event, injury, or disease of his low back during 
service.  Thus, the duty to afford him a VA examination has 
not been triggered.  The Board therefore declines to afford 
the veteran a VA examination or obtain a medical opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for a low back disorder at L4-5 is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


